                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

FARMERS INSURANCE
COMPANY OF ARIZONA, et al.,

              Plaintiffs,
v.                                                             CV No. 19-738 SCY/CG

RACHEL E. HIGGINS, et al.,

              Defendants.

                                 SCHEDULING ORDER

       In accordance with the Civil Justice Expense and Delay Reduction Plan adopted

in compliance with the Civil Justice Reform Act, and pursuant to Title 28 U.S.C. §

473(a)(1), this case is assigned to a “150-day” discovery track classification.

Accordingly, the termination date for discovery is April 3, 2020, and discovery shall not

be reopened, nor shall case management deadlines be modified, except by an order of

the Court upon a showing of good cause. This deadline shall be construed to require

that discovery be completed on or before the above date. Before moving for an order

relating to discovery, the parties may request a conference with the Court in an attempt

to resolve the dispute. Service of interrogatories or requests for production shall be

considered timely only if the responses are due prior to the deadline. A notice to take

deposition shall be considered timely only if the deposition takes place prior to the

deadline. The pendency of dispositive motions shall not stay discovery.

       Motions relating to discovery (including, but not limited to, motions to compel and

motions for protective order) shall be filed with the Court and served on opposing

parties by April 23, 2020. See D.N.M.LR-Civ. 7 for motion practice requirements and



                                             1
timing of responses and replies. This deadline shall not be construed to extend the

twenty-day time limit in D.N.M.LR-Civ. 26.6.

       Plaintiffs shall identify to all parties in writing any expert witness to be used by

Plaintiffs at trial and to provide expert reports pursuant to Fed. R. Civ. P. 26(a)(2)(B) no

later than February 3, 2020. All other parties shall identify in writing any expert witness

to be used by such parties at trial and to provide expert reports pursuant to Fed. R. Civ.

P. 26(a)(2)(B) no later than March 4, 2020.

       Pretrial motions, other than discovery motions, shall be filed with the Court and

served on opposing party by May 4, 2020. See D.N.M.LR-Civ. 7 for motion practice

requirements and timing of responses and replies. Any pretrial motions, other than

discovery motions, filed after the above dates shall, in the discretion of the Court, be

considered untimely.

       Plaintiffs shall have until December 5, 2019, to join additional parties and to

amend the pleadings. Defendants shall have until January 6, 2020, to join additional

parties and to amend the pleadings.

       If documents are attached as exhibits to motions, affidavits or briefs, those parts

of the exhibits that counsel want to bring to the attention of the Court must be

highlighted in accordance with D.N.M.LR-Civ. 10.6.

       Counsel are directed to file a consolidated final Pretrial Order as follows:

Plaintiffs to Defendants on or before June 19, 2020; Defendants to Court on or before

July 6, 2020. Counsel are directed that the Pretrial Order will provide that no witnesses

except rebuttal witnesses whose testimony cannot be anticipated, will be permitted to

testify unless the name of the witness is furnished to the Court and opposing counsel no


                                              2
later than thirty (30) days prior to the time set for trial. Any exceptions thereto must be

upon order of the Court for good cause shown.

       IT IS SO ORDERED.



                                    _______________________________
                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE




                                              3
